Valentine, J.,
— The nomination papers are attacked on the grounds: (1) That sundry names are in the same handwriting. (2) That the certificate accompanying the paper is not in proper form.
1. The testimony was to the effect that the names attacked had been signed by another person, in the presence of, and by the authority of, the individuals whose names appear on the petition. We disapprove of such practice but cannot declare such signatures invalid.
2. What has been said in the opinion filed in In re “Lower Tax Party,” 17 D. & C. 342, applies to this case.
Therefore, the objections are dismissed, and the papers permitted to be. amended by the filing of a proper certificate.
From Frank P. Slattery, Wilkes-Barre, Pa.